The action was upon the non-acceptance only, and the Court instructed the jury, that the plaintiff was bound to give notice to the defendant of the non-acceptance of the bill, as soon as possible under all the circumstances, according to the usual course of communication, whether by land or water; and that it was the duty of the plaintiffs, who reside at Baltimore, to give notice to defendant as soon as possible, according to the course of the mail between Baltimore and Alexandria. See Chitty on Bills, 93, 98, 139, 140; Kyd, 76.